Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 04/14/22.  Claims 1 – 20 has been examined. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chung et al. 20160011887.
Regarding claims 1, 8 and 17, a portable device to update firmware corresponding to one or more semiconductor components, independent of an operational state of the one or more semiconductor components [0010– 0020, semiconductor and update].

Regarding claims 2, 9, the portable device of claim 1, further comprising:
an interface to transmit power to the one or more semiconductor components, the
power exceeding a threshold level for updating firmware [0010 – 0020, also see claim 13 for threshold and update].

Regarding claims 3, and 10 the portable device of claim 2, wherein the interface is a data communication interface to transmit data using one or more communication protocols [0030 – 0033, implements communication].

Regarding claims 4, and 11, the portable device of claim 1, further comprising:
memory to store one or more updates, including at least one of firmware updates,
configuration updates, MAC tables, or hardware serial numbers [0010 – 0020, shows atleast firmware updates].

Regarding claims 5, and 12, the portable device of claim 1, wherein the operational state of the one or more semiconductor components is non-operational such that the one or more semiconductor components are decoupled from an external power source [Fig2, 210 – 216, if not charged reboot, i.e. decouple].

Regarding claims 6, and 13, the portable device of claim 1, further comprising:
a display to receive instructions from a user and provide update information to the
user [0059, shows a display device].
Regarding claims 7, and 14, the portable device of claim 1, further comprising:
 	power circuitry to transmit power to one or more semiconductor components, the power circuitry receiving power from an external power source [0010-0030, see battery for external source].

Regarding claim 15, the system of claim 8, wherein the one or more semiconductor
components are positioned within a container, the container having an access interface that
enables a connection to the one or more processors while the one or more semiconductor
components remain within the container [0042, see connect to output terminal].

Regarding claim 16, the system of claim 15, wherein the one or more semiconductor
components are positioned within a warehouse and the one or more semiconductor components are not coupled to an external power source [examiner interprets warehouse to be storage or storing data to a medium accessible by the system, therefore, for warehouse see storage device].

Regarding claim 18. The method of claim 17, further comprising:
identifying the one or more semiconductor components; selecting a first firmware update for a first semiconductor component; and selecting a second firmware update for a second semiconductor component (Shows firmware update for first and second mode [Claim 16].

Regarding claim 19, the method of claim 17, further comprising: forming a physical connection between the portable device and the one or more semiconductor components, the one or more semiconductor components being detached from a main power supply[examiner interprets warehouse to be storage or storing data to a medium accessible by the system, therefore, for warehouse see storage device].

Regarding claim 20, the method of claim 19, wherein the physical connection is formed while the one or more semiconductor components are arranged within a container [0046, see arrangement of batteries].

Response to Arguments

5.	Applicant's arguments filed 04/14/22 have been fully considered but they are not persuasive. 
Applicant respectfully submits the cited reference at least fails to teach the
“portable device to update firmware corresponding to one or more semiconductor components, independent of an operational state of the one or more semiconductor components,” 
	Examiner disagrees.  Applicants plain language of claims simply disclose a portable device, i.e. a phone or laptop or any device that’s not plugged for updating firmware.  Additionally mentioning that it’s for updating components/semi conductor components is an inherent feature of what a firmware update is meant for. Firmware in its nature is for providing instructions to a device or components to be operational.  Applicants extremely broad language of claims can’t preclude or exclude any prior arts disclosure of firmware updating if its in a computing environment as it would include updatable components. 
	In the prior art disclosed.  
“…[0029] The interface firmware module (120) of the information processing system (102), for example, may be a non-volatile memory chip with the Universal Extensible Firmware Interface (UEFI), Extensible Firmware Interface (EFI), Basic Input/Output System (BIOS), or any other firmware. The interface firmware module (120) can be defined as a module providing a certain interface standard between computer operating systems and computer hardware…”
“…[0035] …firmware update data of the system management module (104) is read from the USB device (144) through the USB interface (118), and then the firmware update device (136) writes the firmware update data being read into the memory (132) of the system management module (104). Then, the firmware update device (136) will clear the original firmware data of the system management module (104) stored in the storage device (122), and copy the firmware update data stored in the memory (132) to the storage device (122)…”
	Emphasis added.  As noted there exist a firmware device, components, a mobile device, updating and it being independent of the operational state of device as its being updated from a mobile device as such the claim limitation is broad enough to allow such interpretation.

Correspondence Information

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192